 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    LOIS WILLOW ALLEN, et al.,

 9                                     Plaintiffs,              CASE NO. C18-1344-JCC

10               v.
                                                                ORDER RE: APPLICATION TO
11    PUGET SOUNDS GUARDIANS, et al.,                           PROCEED IN FORMA PAUPERIS

12                                     Defendants.

13

14            Because plaintiff Lois Willow Allen financially qualifies, her application to proceed in

15   forma pauperis (Dkt. 1) is GRANTED.1 However, this matter should be reviewed under 28 U.S.C.

16   § 1915(e)(2)(B). See generally Cause Nos. C18-0026-JLR and C17-1595-JCC. The Clerk of the

17   Court is directed to send a copy of this Order to plaintiff and to the assigned District Judge.

18           DATED this 23rd day of October, 2018.

19

20                                                             A
                                                               Mary Alice Theiler
21                                                             United States Magistrate Judge

22           1
               The Clerk’s Office issued a deficiency letter and plaintiff did not respond. (Dkt. 2.) However, it
     is apparent from a review of the documents submitted that at least part of the deficiency identified – a
23
     separate application for named plaintiff Stewart Herron – cannot reasonably be corrected. (See Dkt. 1-5.)
     The Court otherwise finds sufficient information to address plaintiff’s financial eligibility to proceed IFP.

     ORDER RE: IFP APPLICATION
     PAGE - 1
